Citation Nr: 9913949	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1994 
to November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating determination of the 
San Diego Department of Veterans Affairs (VA) Regional Office 
(RO). 

The issue of an increased evaluation for tension headaches 
will be addressed in the remand portion of the decision. 


FINDING OF FACT

There is no competent medical evidence demonstrating that the 
veteran currently has a low back disorder.  


CONCLUSION OF LAW

The claim of service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
the veteran's claim is whether he has presented evidence that 
his claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or is capable of substantiation.  
Epps.  An allegation that a disorder is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  If the disorder is arthritis, 
service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).

A review of the veteran's service medical records 
demonstrates that he was seen with complaints of low back 
pain, lasting two days in duration, in November 1996.  The 
veteran reported that that as he was rising from a chair he 
felt pain in his entire back.  The examiner noted that the 
veteran had residual discomfort of the lower lumbar spine 
after turning a little.  He also reported that the veteran 
indicated having a history of back problems in the past.  
Physical examination revealed straight leg raising to 60 
degrees on the left and 45 degrees on the right.  Reflexes 
were symmetrical and flexion was intact.  A diagnosis of low 
back pain was rendered at that time.  

In February 1997, the veteran requested service connection 
for back pains.  

In June 1997, the veteran was afforded a VA orthopedic 
examination.  At the time of the examination, the veteran 
indicated that he had hurt his back when doing some lifting.  
He reported that it had healed and that he had had no trouble 
since that time and no functional loss.  

Physical examination revealed forward flexion from 0 to 90 
degrees and backward extension from 0 to 30 degrees.  The 
veteran could lateral rotate to 30 degrees in either 
direction and rotate to the right and left to 40 degrees.  
There was no decrease of range of motion against resistance 
with repetitive motion.  There was also no incoordination of 
motion.  Motor examination revealed 5/5 strength throughout 
and reflexes were 2+ and symmetric.  Sensory examination was 
intact to pinprick,  touch, and position sense.  X-rays of 
the lumbar spine revealed mild scoliosis convexity to the 
left; Schmorl's nodes inferior margins L3, L4, L5; and disc 
spaces within normal limits.  The pertinent diagnosis was a 
history of back pain, currently asymptomatic with X-rays 
within normal limits was rendered.  

The Board notes that there have been no findings of a low 
back disorder subsequent to service.  While the veteran has 
expressed his belief that he currently has a low back 
disorder which is related to service, he is not medically 
qualified to render such an opinion.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  The veteran's claim for service 
connection is not well grounded as there is no competent 
evidence of a current low back disorder.  Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); see Gilpin v. Brown,  155 
F.3d 1353 (Fed. Cir. 1998). 

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

The United States Court of Veterans Appeals (Court) has held 
in a long line of cases that if the appellant fails to submit 
a well-grounded claim, VA is under no duty to assist him in 
any further development of the claim. 38 U.S.C.A. § 5107(a); 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit, 5 Vet. App. at 93; 38 C.F.R. § 3.159(a). The 
appellant's representative contends that, regardless of the 
Court's decisions pertaining to this issue, VA expanded its 
duty to assist the appellant in developing evidence to 
include the situation in which a well-grounded claim has not 
been submitted.  Veterans Benefits Administration Manual M21- 
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1998).  The representative further contends that the 
M21-1 provisions indicate that the claim must be fully 
developed prior to determining whether the claim is well 
grounded, and requests that the claim be remanded in order to 
fulfill this duty to assist.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. § 
19.9, prior to determining that a claim is not well- 
grounded.  The veteran's representative has asserted that the 
Board cannot rely on the Court's decision in Meyer, because 
the Court relied on a flawed definition of the term "well 
grounded."  However, as has just been noted, the Board does 
not have the option of ignoring decisions of the Court.  

Further, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
the Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist a 
claimant in the absence of a well-grounded claim.  The Board 
is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Schroeder v. West, 97-131 (Feb 8, 1999) (per curium) (en 
banc); Bernard v Brown, 4 Vet. App. 384, 394 (1993).  The 
Board has determined, therefore, that, in the absence of a 
well-grounded claim, VA has no duty to assist the appellant 
in developing his case.

The Board must deny the veteran's claim of entitlement to 
service connection for a low back disorder is denied because 
it is not well grounded. 


ORDER

Entitlement to service connection for a low back disorder is 
denied.


REMAND

The Board notes that the RO, in a May 1997 rating 
determination, denied service connection for headaches.  
Later that month, the veteran filed a notice of disagreement 
with the denial.  Following a June 1997 VA examination, the 
RO, in a July 1997 rating determination, granted service 
connection for tension headaches and assigned a 
noncompensable disability evaluation.  The granting of 
service connection for tension headaches constitutes a full 
benefit with regard to the May 1997 rating determination 
denial.  The veteran's August 1997 Form 9, relating to the 
percentage of disability assigned for the veteran's service-
connected tension headaches must be viewed as a notice of 
disagreement with the noncompensable disability evaluation. 
The RO has not issued a statement of the case in response to 
the notice of disagreement.  This issue must be remanded to 
the RO for the issuance of a statement of the case.  Ledford 
v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 
F.3d1304 (Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 
(1998).  To ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should issue a statement of the 
case covering the issue of an increased 
evaluation for tension headaches, decided 
in the July 1997 rating decision, which 
the veteran has disagreed with but for 
which he has not, as yet, been issued a 
statement of the case.  A statement of 
the case should be provided to the 
veteran and he should be advised of the 
requirements necessary to perfect a 
timely appeal.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

